Citation Nr: 1010401	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  06-14 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a right knee disability with degenerative joint disease 
(DJD) and slight limitation of motion, status post medial 
meniscectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1971 to July 1975. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the Veteran's claim for a rating in 
excess of 10 percent for his service-connected right knee 
disorder. 

In his substantive appeal (VA Form 9), the Veteran requested 
a hearing before a Veterans Law Judge at his local VA office.  
However, in a June 2006 submission to the Board, the Veteran 
withdrew his request for a hearing.  See 38 C.F.R. 
§ 20.702(e) (2009).

In a May 2009 decision, the Board denied the Veteran's claim 
for an increased rating for his service connected right knee 
disorder.  The Veteran subsequently appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In January 2010, the Secretary of Veterans Affairs 
and the Veteran, through his attorney, filed a Joint Motion 
for Remand (Joint Motion) to vacate the Board's decision with 
regard to the claim at issue.  The Joint Motion was accepted 
by the Court in January 2010, and the case has been returned 
to the Board for further consideration consistent with the 
Joint Motion.

Pursuant to the Joint Motion, the Court vacated and remanded 
the Board's decision that denied an increased rating in 
excess of 10 percent for the Veteran's right knee disorder.  
Specifically, the Joint Motion directs the Board to provide 
adequate reasons and bases to (1) address whether or not the 
Veteran's right knee disorder could be granted a separate 
rating under Diagnostic Code 5257 (for recurrent subluxation 
or lateral instability of the knee); (2) address whether the 
Veteran's right knee disability could be granted a separate 
schedular rating under Diagnostic Code 5259 (for removal of 
cartilage); and (3) address whether or not the Veteran was 
entitled to a separate extraschedular rating under 38 C.F.R. 
§ 3.321(b) considering the holding of Thun v. Peake, 22 Vet. 
App. 111 (2008).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  The VA will notify the appellant if further action is 
required.

REMAND

Before addressing the merits of the Veteran's claim for an 
increased rating for the residuals of a right knee 
meniscectomy, the Board finds that additional development of 
the evidence is required.

First, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which held 
that the Veterans Claims Assistance Act of 2000 (VCAA) notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the Veteran was 
provided with general notice of what type of information and 
evidence was needed to substantiate his claim for increased 
rating for his right knee, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  As these questions are involved in the present 
appeal, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) (West 2002 & Supp 2009) and 38 C.F.R. 
§ 3.159(b), which informs the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded, and which also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  

Second, in October 2004, the Veteran provided the AOJ with an 
Authorization and Consent to Release Information to the VA 
(VA Form 21-4142).  In this form, the Veteran indicated that 
he is receiving ongoing treatment at the VA Medical Center in 
Jackson, Mississippi.  

The VA is generally required to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  
Furthermore, the VA is required to obtain relevant records 
held by any federal department or agency that the claimant 
adequately identifies and authorizes the VA to obtain.  38 
U.S.C.A. § 5103A(c)(3).  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The VA will 
end its efforts to obtain records from a federal department 
or agency only if the VA concludes that such records do not 
exist or that further efforts to obtain those records would 
be futile.  38 C.F.R. § 3.159(c)(2) (2009).  Examples of such 
a case include when the federal department or agency advises 
the VA that the requested records "do not exist" or the 
"custodian does not have them."  Id. 

At this time the most current VA medical treatment records 
date from December 2004.  As current medical treatment 
records may be relevant to the Veteran's current disability 
rating for his service-connected right knee, the AOJ must 
make an attempt to obtain current records related to the 
Veteran's right knee disorder.  If the AOJ concludes that 
such records do not exist or cannot be obtained, such attempt 
must be documented in the claims file.

Third, in order to comply with the Joint Motion, a more 
current and thorough VA examination is necessary.  Pursuant 
to 38 U.S.C. § 5103A, the VA's duty to assist includes 
"providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim."  This duty includes providing 
an examination that is adequate for rating purposes.  See 
38 C.F.R. § 4.2.  The record is inadequate and the need for a 
contemporaneous examination occurs when the evidence 
indicates that the current rating may be incorrect.  See 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.327(a); Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) ("[W]here the appellant 
complained of increased hearing loss two years after his last 
audiology examination, VA should have scheduled the appellant 
for another examination").  See also Allday v. Brown, 7 Vet. 
App. 517, 526 (1995) (where record does not adequately reveal 
current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination); Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (finding 23-month-old 
examination too remote to be contemporaneous where appellant 
submitted evidence indicating disability had since 
worsened).  

In this case, the Veteran has been provided with VA medical 
examinations in October 2004, and July 2006.  Therefore, it 
has been almost 4 years since the Veteran's right knee 
disability was last addressed and a more contemporary 
examination is necessary given the indications that the 
Veteran's disability has worsened, and that the Veteran may 
be experiencing subluxation.  See the Veteran's September 
2006 statement.  

Furthermore, as noted by the Joint Motion, at the time of his 
July 2006 VA medical examination, the VA medical examiner 
indicated that the Veteran was positive for "anterior drawer 
sign," and "positive Lachman test."  As noted in the Joint 
Motion, these are tests to determine ligament stability.  
This raises the possibility that the Veteran's right knee 
could also be entitled to a rating under Diagnostic Code 5257 
(for recurrent subluxation or lateral instability).  However, 
the July 2006 VA medical examiner failed to further explain 
the severity of any lateral instability that the Veteran may 
be experiencing, or to evaluate any functional loss 
associated with any such instability, which would allow the 
Board to adequately review whether a rating under Diagnostic 
Code 5257 is appropriate, as well as the degree of disability 
which could be assigned for any lateral instability found.  
As such, a new VA medical examination is necessary to enable 
the Board to adequately review the current level of the 
Veteran's disability.  38 C.F.R. § 4.2. 

The Veteran is entitled to separate disability ratings for 
different manifestations of the same disability when the 
symptomatology of one manifestation is not duplicative or 
overlapping of the symptomatology of the other 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  In this regard, if the Veteran has both lateral 
instability of the right knee and arthritis of the right 
knee, he may be entitled to separate disability ratings under 
Diagnostic Codes 5257 and 5003. VAOPGCPREC 23- 97 (July 1, 
1997).  The VA General Counsel also held that separate 
ratings under Diagnostic Code 5260 (limitation of flexion of 
the leg) and Diagnostic Code 5261 (limitation of extension of 
the leg) may be assigned for a disability of the same knee.  
VAOPGCPREC 9- 2004 (Sept. 17, 2004).  As such, a new 
examination of the Veteran's right knee is necessary to 
determine whether the Veteran is entitled to be rated under 
Diagnostic Codes 5257 and 5003.

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims on appeal, as outlined 
by the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 
(2007).   

2.	Ask the Veteran to identify all health 
care providers that have treated or 
evaluated him for his right knee 
disability since December 2004, and 
attempt to obtain records from each 
health care provider that he 
identifies, if such records are not 
already in the claims file.  

Whether or not the Veteran has 
identified any new records, the AOJ 
must attempt to obtain all relevant VA 
medical treatment records after 
December 2004 which is the most recent 
VA medical treatment record in the 
Veteran's case file.  Records for any 
treatment of the Veteran's right knee 
should be obtained from the Jackson, 
Mississippi, VA Medical Center (VAMC), 
as this is currently designated as the 
Veteran's most recent treatment 
location, unless there is an indication 
that this information is no longer 
current.  All attempts to secure such 
records must be documented in the 
claims file.  If certain records are 
unavailable or simply do not exist, 
or further attempts to obtain them 
would be futile, a negative reply to 
this effect is required. 

3.	After all relevant records and/or 
responses have been associated with the 
claims file, schedule the Veteran for a 
VA orthopedic examination, by an 
appropriate specialist, to determine 
the current nature and severity of his 
right knee disorder.  The Veteran is 
hereby advised that failure to report 
for his scheduled VA examination, 
without good cause, may have adverse 
consequences to his claim for a higher 
rating.  The examination should include 
any diagnostic testing or evaluation 
deemed necessary.  The claims file, 
including a complete copy of this 
remand, must be made available for 
review of the Veteran's pertinent 
medical history, including, in 
particular, any records of recent 
treatment.

	The examination must include range of 
motion findings.  The examiner is also 
asked to identify and describe any 
current symptomatology, including, in 
accordance with the Joint Motion 
approved by the Court:  lateral 
instability (addressing the July 2006 
VA medical examination which found 
positive anterior drawer sign and 
positive Lachman test).  

	The VA medical examiner should indicate 
whether any subluxation or lateral 
instability the Veteran is experiencing 
could be characterized as slight, 
moderate, or severe.

	The VA medical examiner should also 
indicate any functional loss associated 
with the Veteran's right knee disorder.  
This must include any limitation of the 
range of motion due to pain, addressing 
the range of painful motion with 
specific findings regarding any 
limitation of the degrees of flexion or 
extension due to pain.  The examination 
should also address any symptoms 
regarding more or less movement than 
normal, weakened movement, excess 
fatigability, incoordination, swelling, 
deformity, or atrophy due to disuse, 
pain on pressure or manipulation, and 
muscle spasm.  

	The examiner should also specify any 
additional limitation of motion due to 
prolonged, repetitive use of the right 
knee, or when, for example, the 
Veteran's symptoms are most problematic 
("flare-ups").  If there is no 
objective evidence of these symptoms, 
the examiner should so state.

	Finally, the examiner should indicate 
the effect the Veteran's service-
connected right knee disorder has on 
his ability to obtain and maintain 
gainful employment.

3.	Then, review the Veteran's claims file 
and any new information obtained to 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification 
or development action, in addition to 
those directed above, is required.  If 
further action is required, it should be 
undertaken prior to further adjudication 
of the claim.

4.	Then readjudicate the claim, including 
considering whether the Veteran's 
service-connected right knee disability 
merits an additional rating under 
Diagnostic Codes 5257, and/or 5259, 
5260, 5261 and whether or not to grant 
the Veteran an extraschedular rating 
under 38 C.F.R. § 3.321(b).  If the 
claim is not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


